— Judgment, Supreme Court, New York County, entered on September 16, 1977, unanimously affirmed. Respondents shall recover of appellants $75 costs and disbursements of this appeal. Appeal from the order of said court entered on September 14, 1977, dismissed as subsumed in and reviewed on the appeal from said judgment, without costs and without disbursements. The order of this court entered on February 15, 1979 [67 AD2d 870], is vacated. No opinion. Concur — Kupferman, J. P., Fein, Markewich, Silverman and Yesawich, JJ.